DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-5, 7-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liang et al 20080062429.
               With regard to claims 2,5, Liang et aI disclose a 3D scanner system (see fig. 8) configured for displaying a digital representation of a cariogenic region of a tooth and a digital 3D representation of the tooth, the 3D scanner system comprising: a 3D intraoral scanner device comprising:

i.    one or more image sensor(s) 32;

ii.    a first light source 16b, the first light source configured to emit light at a first wavelength, wherein the 3D intraoral scanner device is configured such that at least one of the one or more image sensor(s) 

iii.    a second light source 16a, the second light source configured to emit light at a second wavelength, wherein the 3D intraoraI scanner device is configured such that at least one of the one or more image sensor(s) detects light at the second wavelength, thereby configured to record data for the cariogenic region of the tooth (paragraph 171 which discusses how first and second light sources 16a and 16b may be light sources of different wavelengths, with one source at a wavelength suitable for florescence (caries detection) and one source at a wavelength suitable for backscattered reflectance imaging), 

- a data processor 110 configured for:
i. converting the data for the 3D surface topography of the tooth into the digital 3D representation of the tooth (see paragraph 166 which discusses obtaining 3D surface topography of the tooth); and
ii.    converting the data for the cariogenic region into the digital representation of the cariogenic region of the tooth.

-a display configured for visualizing both the digital 3D representation of the tooth and the digital representation of the cariogenic region of the tooth,

-wherein both the digital 3D representation of the tooth and the digital representation of the cariogenic region of the tooth are displayed at the same time,

-wherein the one or more image sensor(s) may be a single image sensor 32,



-wherein the first light source is a laser, and the second light source comprises an LED.  Note that Liang et aI contemplate the use of LEDs, multichromatic lights, or lasers for the light sources. See paragraph 96.

                 With regard to claim 3, note that the 3D digital representation of the tooth may be displayed by itself.  See fig. 6

                 With regard to claim 4, note that both the digital 3D representation of the tooth and the digital representation of the cariogenic region of the tooth are displayed as a combined 3D representation.  See fig. 26A.

                 With regard to claims 7 and 8, note that Liang et al contemplate the data processor 110 to be either integrated with, or exterior to, the scanner. See figures 15B and 15C.

                 With regard to claim 9, note that Liang et al contemplate a first part of data processor (control circuitry 110) to be integrated with the scanner, and a second part 140 (workstation) to be external to the scanner.  See paragraphs 135 and 140.

                 With regard to claim 10, note that Liang et aI contemplate the use of a mirror 46 configured to reflect wavelengths generated by the first light source and the second light source.  See fig. 15B.

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,8,9,11-25,28,29,31-38 of U.S. Patent No. 10905333. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in instant claims 2-14 are found in the above identified claims of the patent.  Instant claim 2 is more limited in some respects, and broader in some respects, than the independent claims of the patent.  Thus, the claims of the patent “anticipate” the claims of the instant application.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772